Case 2:18-mj-02875-DUTY Document 25-2 Filed 12/20/18 Page 1 of 3 Page ID #:1092




1
2
3
4
5
6
7
8                      IN THE UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     IN THE MATTER OF THE SEIZURE OF:              Case No. 2:18-MJ-2875
11
     UP TO AND INLCUDING $10,000 IN          [PROPOSED] ORDER AND BRIEFING
12   BANK FUNDS HELD IN JP MORGAN            SCHEDULE
     CHASE ACCOUNT #XXXX9285; ET AL.
13
14
15
16
17
18
19
20
21
22        Pursuant to the government’s ex parte application, and good
23   cause appearing therefor:
24        The government’s withdraws its argument that the issues
25   presented by the stay motions are moot;
26        The parties shall brief whether the seizure warrants at
27   issue before the Court are subject to any standard other than
28   probable cause.
Case 2:18-mj-02875-DUTY Document 25-2 Filed 12/20/18 Page 2 of 3 Page ID #:1093




 1          The briefing schedule on this issue is as follows.
 2          Movants’ brief due ......................... January 22, 2019
 3          Government’s response brief due ........... February 11, 2019
 4          Movants’ reply brief due .................. February 24, 2019
 5   The Court will set a hearing date after the close of briefing.
 6
 7
     DATE                                 HONORABLE ROZELLA A. OLIVER
 8                                        UNITED STATES MAGISTRATE JUDGE
 9
     Presented by:
10   NICOLA T. HANNA
     United States Attorney
11
     LAWRENCE S. MIDDLETON
12   Assistant United States Attorney
     Chief, Criminal Division
13   STEVEN R. WELK
     Assistant United States Attorney
14
     Chief, Asset Forfeiture Section
15
     _/s/John J. Kucera________
16   JOHN J. KUCERA
     Assistant United States Attorney
17
18   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
19
20
21
22
23
24
25
26
27
28



                                       - 2 -
     Case 2:18-mj-02875-DUTY Document 25-2 Filed 12/20/18 Page 3 of 3 Page ID #:1094




1                          PROOF OF SERVICE BY E-MAILING
2           I am over the age of 18 and not a party to the within

3     action.    I am employed by the Office of the United States

4     Attorney, Central District of California.         My business address

5     is 312 North Spring Street, 14th Floor, Los Angeles, CA 90012.

6           On December 20, 2018, I served a copy of: GOVERNMENT’S EX

7     PARTE APPLICATION TO SET BRIEFING SCHEDULE upon each person or

8     entity named below by attaching a copy to an e-mail provided by

9     the receiving person or entity per request of the receiving

10    person or entity.

11
      TO: tbienert@bmkattorneys.com; pcambria@lglaw.com;
12    emccampbell@lglaw.com; glincenberg@birdmarella.com;
      aneuman@birdmarella.com; jimgrant@dwt.com; mlp@pd-law.com;
13
      sweiss@karpweiss.com; gpanchapakesan@birdmarella.com;
14    fl@federlawpa.com; wbernstein@bmkattorneys.com;
      tbienert@bmkattorneys.com; tthomas@bmkattorneys.com;
15    quigley@djqplc.com; and EPeters@keker.com
16
17          I declare under penalty of perjury under the laws of the
18    United States of America that the foregoing is true and correct.
19          I declare that I am employed in the office of a member of
20    the bar of this court at whose direction the service was made.
21          Executed on: December 20, 2018 at Los Angeles, California.
22
23                                                  /s/ S. Beckman
                                                  SHANNEN BECKMAN
24
25
26
27
28
